Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law                    Jan 10 2014, 9:18 am
of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JAMES A. SHOAF                                    GREGORY F. ZOELLER
Columbus, Indiana                                 Attorney General of Indiana

                                                  JAMES B. MARTIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMES CHRISTIAN WARNER,                           )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 03A01-1305-CR-213
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                  APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                        The Honorable Stephen R. Heimann, Judge
                            Cause No. 03C01-1303-FA-1870


                                       January 10, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      James Warner appeals his sentence for Class B felony possession of

methamphetamine. We affirm.

                                         Issues

      Warner raises two issues, which we restate as:

             I.     whether the trial court abused its discretion in
                    sentencing him; and

             II.    whether his sentence is inappropriate.

                                         Facts

      On August 16, 2012, Warner was manufacturing methamphetamine in a park

campground in Bartholomew County with Lori McIntosh and McIntosh’s eight-year-old

daughter. The State charged Warner with Class A felony dealing in methamphetamine

and Class B felony possession of methamphetamine and alleged that he was an habitual

offender.

      Warner pled guilty to Class B felony possession of methamphetamine, and the

State dismissed the other charge and the habitual offender allegation. At Warner’s

request, a combined sentencing hearing was held that day with charges filed under cause

number 03C01-1201-FC-5410. The trial court’s written sentencing order provided:

                    The Court, having considered the written presentence
             investigation report filed and having considered the testimony
             of defendant and comments of counsel, now finds no
             mitigating circumstances. The Court finds significant and
             serious aggravating circumstances as follows:

                    1.    The defendant has a lengthy criminal history.
                    He has 23 convictions of which 11 are felonies.

                                           2
                    2.     The defendant has had opportunities for
                    treatment outside a penal facility on numerous
                    occasions, which have not been effective.

                    3.     The defendant has had opportunities to be
                    placed on probation on numerous occasions and has
                    violated a number of times.

                    4.     The nature and circumstances of the crimes in
                    cause number 03C01-1210-FC-5410.

App. p. 67. The trial court sentenced Warner to twenty years with two years suspended

to probation for the Class B felony possession of methamphetamine conviction. Warner

now appeals.

                                        Analysis

                                 I. Abuse of Discretion

      Warner argues that the trial court abused its discretion when it sentenced him. We

evaluate a sentence under the current “advisory” sentencing scheme pursuant to

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g by Anglemyer v.

State, 875 N.E.2d 218 (Ind. 2007). The trial court must issue a sentencing statement that

includes “reasonably detailed reasons or circumstances for imposing a particular

sentence.” Anglemyer, 868 N.E.2d at 491. The reasons or omission of reasons given for

choosing a sentence are reviewable on appeal for an abuse of discretion. Id. “The

relative weight or value assignable to reasons properly found or those which should have

been found is not subject to review for abuse.” Id.

      Warner contends that the trial court abused its discretion because it failed to list

the factors it considered when sentencing him on the Class B felony possession of

                                            3
methamphetamine charge. Although the trial court conducted a combined sentencing

hearing and issued a combined sentencing order, the trial court clearly listed the

aggravating circumstances it relied on to formulate Warner’s sentence for possession of

methamphetamine. As we read the sentencing order, there is no indication that the nature

and circumstances of either case was used to formulate the methamphetamine sentence.

Thus we are not convinced that manner in which the aggravating factors were listed in

the sentencing order amounted to an abuse of discretion.

       Warner also argues that the sentencing order was silent regarding whether the trial

court considered his guilty plea as a mitigator. We disagree. The sentencing order

specifically states that no mitigating circumstances were found. Further, as Warner

points out, when a defendant gains a significant benefit from a plea bargain, a trial court

is not required to find a guilty plea to be a mitigating circumstance. See, e.g., Brown v.

State, 907 N.E.2d 591, 594 (Ind. Ct. App. 2009). Because the State dismissed a Class A

felony charge and habitual offender enhancement in exchange for Warner’s guilty plea,

we are not convinced that the trial court overlooked a significant mitigator. Without

more, Warner has not established that the trial court abused its discretion in sentencing

him.

                                   II. Inappropriateness

       Warner also argues that his sentence is inappropriate. Indiana Appellate Rule 7(B)

permits us to revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, we find that the sentence is inappropriate in light of the nature of the

offenses and the character of the offender. Although Rule 7(B) does not require us to be

                                              4
“extremely” deferential to a trial court’s sentencing decision, we still must give due

consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

2007). We also understand and recognize the unique perspective a trial court brings to its

sentencing decisions. Id. “Additionally, a defendant bears the burden of persuading the

appellate court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       Warner’s argument focuses on whether he is the worst of the worst offenders

deserving of the maximum sentence for a Class B felony. Warner did not receive the

maximum sentence of twenty years executed. Instead, two years of Warner’s twenty-

year sentence were suspended to probation making his sentence less punitive. See id.

       Moreover:

                                              5
              In stating that maximum sentences are ordinarily appropriate
              for the worst offenders, we refer generally to the class of
              offenses and offenders that warrant the maximum
              punishment. But this encompasses a considerable variety of
              offenses and offenders. We concentrate less on comparing
              the facts of this case to others, whether real or hypothetical,
              and more on focusing on the nature, extent, and depravity of
              the offense for which the defendant is being sentenced, and
              what it reveals about the defendant’s character.

Wells v. State, 904 N.E.2d 265, 274 (Ind. Ct. App. 2009) (citation omitted), trans. denied.

       Here, Warner was making methamphetamine at a public campground in the

presence of an eight-year-old. The nature of the offense does not warrant the reduction of

his sentence. As for his character, Warner has twenty-three convictions, eleven of which

are felony convictions.    Further, Warner admitted that he began using alcohol and

marijuana when he was thirteen and, despite referrals to numerous treatment programs,

he continues to abuse drugs.      Warner also admitted to being on parole when he

committed the offense and to violating probation twice. Warner’s character does not

support the reduction of his sentence.

                                         Conclusion

       Warner has not established that the trial court abused its discretion in sentencing

him or that his sentence is inappropriate. We affirm.

       Affirmed.

ROBB, J., and BROWN, J., concur.




                                             6